NUMBER 13-10-00372-CR

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI - EDINBURG


                                         IN RE: JOE CLARK


                             On Petition for Writ of Mandamus.


                              MEMORANDUM OPINION
                  Before Justices Rodriguez, Benavides, and Vela
                        Memorandum Opinion Per Curiam1

        Relator, Joe Clark, pro se, filed a petition for writ of mandamus on July 19, 2010,

seeking to obtain a copy of this Court’s opinion affirming his conviction for aggravated

sexual assault.2 See Clark v. State, 13-93-00094-CR, slip. op. (Tex. App.–Corpus Christi

June 9, 1994, pet. ref’d) (not designated for publication). The Court, having examined and

fully considered the petition for writ of mandamus, is of the opinion that the petition for writ


        1
         See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen granting relief, the court m ust hand dow n an opinion as
in any other case.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).

        2
           The petition for writ of m andam us is unclear insofar as it appears to seek relief against, inter alia,
the State of Texas, the Nueces County District Clerk, and this Court, and relator m ay have sought to file it with
either this Court or with the Texas Court of Crim inal Appeals. Accordingly, out of an abundance of caution,
the Court has docketed this as an original proceeding filed herein and has handled it accordingly.
of mandamus should be and is DISMISSED AS MOOT. The Clerk of the Court has

already provided relator with a copy of the requested opinion. See TEX . R. APP. P. 52.8(a).


                                                                      PER CURIAM


Do not publish.
See TEX . R. APP. P. 47.2(b).

Delivered and filed the
27th day of July, 2010.




                                             2